



COURT OF APPEAL FOR ONTARIO

CITATION: Faas v. Centre for Addiction and Mental Health
    Foundation, 2019 ONCA 206

DATE: 20190314

DOCKET: C65576

Feldman, Roberts and Trotter JJ.A.

BETWEEN

Andrew Faas and The Faas Foundation

Applicants (Appellants)

and

Centre for Addiction and Mental Health Foundation
    and Centre for Addiction and Mental Health

Respondents (Respondents)

Ronald Lachmansingh and Tyler Murray, for the appellants

Rebecca Jones and Kelly Hayden, for the respondents

Heard: March 6, 2019

On appeal from the order of Justice Edward M. Morgan of
    the Superior Court of Justice, dated June 6, 2018, with reasons reported at
    2018 ONSC 3386.

REASONS FOR DECISION

[1]

The amount of costs of the appeal that would be payable to the
    successful party was agreed at the hearing. As the respondents were successful,
    costs in the amount of $25,000 are payable to the respondents, inclusive of
    disbursements and HST.

K.
    Feldman J.A.

L.B.
    Roberts J.A.

G.T.
    Trotter J.A.


